Citation Nr: 0913075	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
paid without recoupment of tort settlement.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office in Albuquerque, New 
Mexico.  In a notice of the decision, the Albuquerque 
Regional Office advised the appellant that the VA was 
planning to stop Dependency and Indemnity Compensation (DIC) 
benefits because she had been granted a $250,000 settlement 
in a tort suit against the government relating to the death 
of her husband, the Veteran.  The notice indicated that the 
payments would be stopped until such time as the damages had 
been recouped.  The appellant filed a timely Notice of 
Disagreement (NOD) in June 2007 and advised the VA that she 
had changed addresses.  Due to the appellant's relocation, 
jurisdiction of this matter was transferred to the Waco, 
Texas Regional Office (RO) and, subsequently, in December 
2007, the RO provided a Statement of the Case (SOC).  In 
January 2008, the Veteran filed a timely substantive appeal 
to the Board.  

The Veteran requested a hearing before a Decision Review 
Officer (DRO) in lieu of a hearing before a member of the 
Board.  A hearing was held in March 2008 at the local RO and 
a transcript is associated with the record.  Following said 
hearing, in March 2008, the DRO authored and the RO issued a 
Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the decedent 
Veteran.

2.  In a February 2005 decision, the appellant was awarded 
DIC benefits under 38 U.S.C.A. § 1151.  

3.  In October 2006, the appellant entered a Stipulation for 
Compromise Settlement and Release of Federal Tort Claims 
pursuant to 28 U.S.C. § 2672 for and in consideration of 
$250,000, in settlement of the Veteran's wrongful death.

4.  The appellant received $250,000, in her individual 
capacity.

5. Set off of benefits received under 38 U.S.C.A. § 1151(a) 
against DIC benefits is prescribed by law under 38 U.S.C.A. § 
1151(b) and 38 C.F.R. § 3.362.


CONCLUSION OF LAW

The offset amount of $250,000 awarded under 38 U.S.C.A. § 
1151 against the appellant's DIC benefits was proper.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. §§, 
3.103, 3.362, 3.363, 3.800 (2008); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159. 
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).

With respect to the appellant's claim to have Dependency and 
Indemnity Compensation (DIC) paid without recoupment of tort 
settlement, as will be explained below, there is no legal 
entitlement to the claimed benefit as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  
There is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, it is not prejudicial for the Board to decide 
the issue before it without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis.  

The appellant contends that the offset amount of $250,000, 
derived from the amount of a settlement received under the 
Federal Tort Claims Act, against her DIC benefits was not 
proper.  Specifically, she asserts that her negotiated 
settlement precluded such an occurrence and that the loss of 
said income would create an undue hardship upon her.  After a 
careful review of the law and the record, the Board finds 
that as a matter of law, the appeal must be denied.

In this regard, in a February 2005 rating decision, the 
appellant was awarded DIC benefits under 38 U.S.C.A. § 1151. 

Based on legal documents dated October 2006, the appellant 
agreed to settle a claim filed under the Federal Tort Claims 
Act, seeking damages for the Veteran's death at a VA 
facility, for and in consideration of $250,000, in accordance 
with 28 U.S.C.A. § 2672.

In her statements included in the record, the appellant 
admits that she received the $250,000 settlement.  In a May 
2007 statement, J.P.C., Esq. (initial used to protect 
privacy), the appellant's representative during the suit 
involving the Veteran's death, submitted a statement on her 
behalf.  In this statement, the attorney indicated that the 
appellant had recovered only a small fraction of the damages 
resulting from the Veteran's death.  He also indicated that 
the VA general counsel had expressed her intention to 
recommend that the settlement only compensate the appellate 
for non-economic, or "pain and suffering," damages.  As 
such, he did not believe that the settlement was supposed to 
pay the appellant for her economic damages and, as such, 
should not have resulted in the loss of her DIC benefits.  In 
a March 2008 DRO hearing, the appellant testified that she 
didn't believe that she should have to pay the VA back for 
"murdering her husband."

The law in this case unambiguous.  Under 38 U.S.C.A. § 1151, 
"[w]here an individual is, on or after December 1, 1962, 
awarded a judgment against the United States in a civil 
action brought pursuant to section 1346(b) of title 28, or . 
. . enters into a settlement or compromise under section 2672 
or 2677 of title 28 by reason of a disability or death 
treated pursuant to this section as if it were service-
connected, then no benefits shall be paid to such individual 
for any month beginning after the date such judgment, 
settlement, or compromise becomes final until the aggregate 
amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b)

VA regulations implementing section 1151(b) are in accord 
with the statute, and provide that where any person is 
awarded a judgment on or after December 1, 1962, against the 
United States in a civil action brought pursuant to 28 U.S.C. 
§ 1346(b), or enters into a settlement or compromise on or 
after December 1, 1962, under 28 U.S.C. § 2672 or § 2677, by 
reason of disability, aggravation or death within the purview 
of this section [i.e., 38 U.S.C.A. § 1151], no compensation . 
. . shall be paid to such person for any month beginning 
after the date of such judgment, settlement, or compromise on 
account of such disability, aggravation, or death becomes 
final until the total amount of benefits which would be paid 
except for this provision equals the total amount included in 
such judgment, settlement, or compromise.  The provisions of 
this paragraph do not apply, however, to any portion of such 
compensation or dependency and indemnity compensation payable 
for any period preceding the end of the month in which such 
judgment, settlement, or compromise becomes final.  38 
U.S.C.A. § 3.800(a)(2).

Under the statutory provision quoted above in this decision, 
and under the corresponding applicable regulation, the total 
amount of $250,000.00 is subject to recoupment from the 
veteran's award of VA compensation benefits under 38 U.S.C.A. 
§ 1151 before payments to him of those benefits can resume.

The controlling law and regulation are quite specific on this 
point, and there is no legal authority for any exception in 
the present case.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

Having carefully reviewed the evidence of record, and in 
light of the laws and regulations, the Board concludes that 
the offset of $250,000, awarded under 38 U.S.C.A. § 1151 
against DIC benefits was proper and the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board is sympathetic to the appellant for her loss.  
However, as noted above, the appellant was awarded DIC 
benefits for the death of the Veteran in the same manner as 
if his death were service connected.  38 U.S.C.A. § 1151(a).  
As the appellant was awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28 or entered into a settlement under section 2672 
of title 28, no benefits by reason of the Veteran's death 
received pursuant to 38 U.S.C.A. § 1151(a) shall be paid to 
her for any month beginning after the date such judgment, 
settlement, or compromise becomes final until the aggregate 
amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement, or compromise.  38 U.S.C.A. § 1151(b).

The amount to be offset under 38 U.S.C.A. § 1151(b) from 
benefits awarded under 38 U.S.C.A. § 1151(a) is the 
survivor's proportional share of the cost to the United 
States of the settlement or compromise, including the 
survivor's proportional share of attorney fees.  38 C.F.R. § 
3.362(d).  Moreover, the amount to be offset under 38 
U.S.C.A. § 1151(b) from any DIC awarded under 38 U.S.C.A. § 
1151(a) is only the amount of the settlement representing 
damages for the Veteran's death the survivor receives in an 
individual capacity or as distribution from the decedent 
Veteran's estate of sums included in the settlement to 
compensate for harm suffered by the survivor, plus the 
survivor's proportional share of attorney fees.  38 C.F.R. § 
3.362(c).

Although the Board acknowledges the Veteran's service and 
sacrifice for his country, and is sympathetic to the 
appellant for her loss and frustration for this lengthy 
process, the Board must apply the law as it exists, and the 
Board is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
dependent's benefits administered by the Secretary of VA.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board 
must apply "the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant]'", 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  
The law (38 U.S.C.A. § 1151(b); 38 C.F.R. § 3.362) requires 
that we offset the amount of the appellant's Federal Tort 
Claims Act settlement against her DIC award.

The Board understands that the appellant believed that she 
would not have to offset her DIC by the amount of the award.  
However, the Board notes that the Supreme Court has held that 
everyone dealing with the Government is charged with 
knowledge of federal statues and lawfully promulgated agency 
regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-385 (1947).  Thus, regulations are binding on all who 
seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, Morris 
(John) v. Derwinski, 1 Vet. App. 260, 265 (1991).

The veteran has been awarded benefits by the United States of 
America pursuant to a tort claim filed in a Federal District 
Court.  In these circumstances, compensation shall not be 
paid pursuant to 38 U.S.C.A. § 1151 based on the same 
incident until an amount equal to the tort award is offset by 
VA.  See 38 U.S.C.A § 1151(b); 38 C.F.R. §§ 3.362, 
3.800(a)(2) (2008);  See also VAOPGCPREC 79-90 (the offset 
provision of section 351 was intended to assure that the same 
individual does not recover twice for the same disability or 
death).











ORDER

The offset amount of $250,000 awarded under 38 U.S.C.A. § 
1151 against the appellant's DIC benefits was proper.  The 
appeal is denied.




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


